Title: To Benjamin Franklin from Mesny, 14 June 1778
From: Mesny, ——
To: Franklin, Benjamin


Monsieur
A Roquancourt le 14 Juin 1778.
N’ayant pas eu l’honneur de vous trouver chez vous, je vous ay adressé par la poste une lettre de Madame de Pontenet de Besançon, relativement aux objets dont elle vous a parlé chez Mr. de la faye. Comme j’ay fort a coeur d’obliger cette Dame a laquelle M. de la faye s’interresse particulierement, j’ose vous prier Monsieur, de vouloir bien me mettre a même de luy prouver que j’ay rempli sa commission en luy faisant une reponse que Mr. de la faye et moy irons prendre mercredy soir en venant a Paris. Nous n’oserions esperer de vous voir sachant très bien que vous êtes rarement chez vous les apres diner. J’ay l’honneur d’etre avec un tres profond respect Monsieur Votre tres humble et tres obeissant serviteur
Mesny
 
Notation: Mesny 24. Juin 1778.
